Gilbert-LB v. State                                                 









 







IN THE
TENTH COURT OF APPEALS
 

No. 10-93-025-CR

     LESTER BRIAN GILBERT,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 12th District Court
Leon County, Texas
Trial Court # 7512-B
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Appellant pled guilty before the court to the offense of arson.  He was found guilty and the
court assessed punishment at 12 years in prison.
      Appellant has filed a request in this court, personally signed by him and approved by his
attorney, to withdraw his notice of appeal and dismiss the appeal.  No decision of this court having
been delivered prior to the receipt of Appellant's request, his request to withdraw his notice of
appeal is granted.  
      The appeal is dismissed.
 
                                                                                     PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed March 31, 1993
Do not publish